t c memo united_states tax_court gary e krantz petitioner v commissioner of internal revenue respondent docket no filed date gary e krantz pro_se evan k like and louis h hill for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner’ sec_2014 federal_income_tax after concessions by respondent the sole issue remaining for decision is whether petitioner is liable for a deficiency in federal_income_tax of dollar_figure for stemming from his receipt of dollar_figure of unreported wages findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ohio when he filed his petition in petitioner received dollar_figure of wages petitioner timely filed his federal_income_tax return for he reported wages of dollar_figure and tax owed of dollar_figure and he paid the reported tax owed on his return petitioner failed to claim the standard_deduction of dollar_figure respondent made a mathematical adjustment to petitioner’s return to give him the benefit of the standard_deduction and on date he issued petitioner a refund of dollar_figure in respondent determined that for petitioner had failed to report wages of dollar_figure cancellation_of_indebtedness_income of dollar_figure and a taxable health_savings_account distribution of dollar_figure on date respondent issued petitioner a notice_of_deficiency for on date petitioner timely filed a petition with this court on date respondent issued petitioner a notice cp2000 proposed changes to your form_1040 in which he conceded that petitioner did not receive cancellation_of_indebtedness_income of dollar_figure and that the dollar_figure health_savings_account distribution was neither includible in gross_income nor subject_to the early distribution penalty in the notice cp2000 respondent recomputed the deficiency to be dollar_figure opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect see rule a 290_us_111 petitioner stipulated that in he received unreported wages of dollar_figure sec_61 defines gross_income as all income from whatever source derived this includes compensation_for services such as wages see sec_61 although petitioner stipulated that he had received dollar_figure of unreported wages in he raises several arguments as to why he is not liable for the deficiency petitioner first appears to contend that respondent’s concessions in the notice cp2000 render the notice_of_deficiency invalid because they were made 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times after petitioner filed his petition respondent’s concession of an issue or issues does not destroy the presumption of correctness of the notice_of_deficiency as to the remaining issues u s holding co v commissioner 44_tc_323 wycoff v commissioner tcmemo_2017_203 at halle v commissioner tcmemo_1996_116 tax ct memo lexi sec_111 at thus petitioner’s contention that the notice_of_deficiency is invalid is incorrect petitioner next appears to contend that respondent is precluded from assessing a deficiency for because he issued petitioner a refund for the same taxable_year a refund is not binding on the commissioner in the absence of a closing_agreement valid compromise or final adjudication 44_tc_375 aff’d 369_f2d_508 7th cir 2on brief petitioner appears to object for the first time to the admissibility of the notice cp2000 the notice cp2000 was a joint exhibit which petitioner and respondent stipulated the parties stipulated that a ny relevance objection may be made with respect to all or any part of this stipulation at or before the time of trial but all other evidentiary objections are waived unless specifically expressed in this stipulation petitioner has not objected on relevance grounds and has therefore waived any such objection see fed r evid a parks v commissioner 145_tc_278 ndollar_figure aff’d a f t r 2d ria 9th cir estate of smith v commissioner tcmemo_2001_303 tax ct memo lexi sec_342 at n aff’d 54_fedappx_413 5th cir additionally a fundamental rule_of evidence is that an objection not timely made is waived see fed r evid a estate of smith v commissioner tax ct memo lexi sec_342 at ndollar_figure citing 549_f2d_1263 9th cir petitioner waived his right to contest the admission of the notice cp2000 when he did not make a timely objection it is well settled that the granting of a refund does not preclude the commissioner from issuing a notice_of_deficiency merely because he accepted a taxpayer’s return and issued a refund 733_f2d_435 6th cir aff’g tcmemo_1982_735 526_f2d_1 9th cir aff’g tcmemo_1974_243 further refunds are subject_to final audit and adjustment and thus are not final determinations that would preclude subsequent adjustment 158_f2d_851 6th cir aff’g a memorandum opinion of this court 50_tc_577 we therefore reject petitioner’s claim that respondent was precluded from issuing him a notice_of_deficiency because he was previously issued a refund accordingly we sustain respondent’s determination that petitioner is liable for a dollar_figure deficiency resulting from his failure to report dollar_figure of wages in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
